Title: 25th.
From: Adams, John Quincy
To: 


       Mr. Mellen, preach’d here: he was a Tutor two or three years since. His forenoon discourse was from Psalm, c. 3.Know ye that the Lord, he is God: it is he that hath made us and not we ourselves; we are his People, and the sheep of his Pasture. The afternoon, from Acts X. 2. A devout man, and one that feared God with all his house, which gave much alms to the people, and prayed to God alway.
       Mr. Mellen’s manner is more affected, than that of any preacher I ever saw. His Sentiments were more liberal than is common, and his composition good; but all is entirely spoilt by his manner of speaking.
      